

113 S2024 PCS: State Marriage Defense Act of 2014
U.S. Senate
2014-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 308113th CONGRESS2d SessionS. 2024IN THE SENATE OF THE UNITED STATESFebruary 12, 2014Mr. Cruz (for himself, Mr. Lee, Mr. Vitter, and Mr. Roberts) introduced the following bill; which was read the first timeFebruary 24, 2014Read the second time and placed on the calendarA BILLTo amend chapter 1 of title 1, United States Code, with regard to the definition of marriage and spouse for Federal purposes and to ensure respect for State regulation of marriage. 1.Short titleThis Act may be cited as the State Marriage Defense Act of 2014.2.FindingsCongress finds the following:(1)Congress affirms the States’ legitimate and proper public policy interests in regulating domestic
			 relations and in defining marriage for the residents of their States.(2)Despite striking down section 3 of the Defense of Marriage Act, the Supreme Court ruling in United States v. Windsor, 133 S. Ct. 2675 (2013) did not institute a new Federal definition of marriage that includes same
			 sex marriage. Instead, United States v. Windsor specifically required the Federal Government to defer to state sovereign choices about who may be married in determining marital status for Federal purposes.(3)United States v. Windsor reaffirmed that the historic and essential authority to define the marital relation rests with the States and criticized Federal actions that put a thumb on the scales and influence a state’s decision as to how to shape its own marriage laws.(4)Congress recognizes that current actions by the Federal Government to afford benefits to certain
			 relationships not recognized as marriages by a person’s State of residence
			 go beyond the Supreme Court’s ruling in United States v. Windsor. These Federal actions create two contradictory marriage regimes within the same State, in direct contradiction of United States v. Windsor.(5)Actions taken by the Federal Government to grant recognition of marital status for persons not
			 recognized as married in their State of domicile undermine a State’s
			 legitimate authority to define marriage for its residents.3.Amendment to definition of marriage for Federal purposesSection 7 of title 1, United States Code, is amended to read as follows:7.Definition of marriage and spouseFor purposes of determining the meaning of any Act of Congress, or of any ruling, regulation, or
			 interpretation of the various administrative bureaus and agencies of the
			 United States, as applied with respect to individuals domiciled in a State
			 or in any other territory or possession of the United States, the term marriage shall not include any relationship which that State, territory, or possession does not recognize
			 as a marriage, and the term spouse shall not include an individual who is a party to a relationship that is not recognized as a
			 marriage by that State, territory, or possession..February 24, 2014Read the second time and placed on the calendar